THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-20055
                        Conference Calendar
                         __________________


ANTONE RICHIE,

                                      Plaintiff-Appellant,

versus

WAYNE SCOTT, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. CA-H-93-3324
                        - - - - - - - - - -
                         (October 19, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     In this civil rights suit, Antone Richie alleges

constitutional violations in connection with the revocation of

his state parole.   A claim for damages for allegedly

unconstitutional imprisonment, alleging "harm caused by actions

whose unlawfulness would render a conviction or sentence

invalid," cannot be brought under 42 U.S.C. § 1983 unless that


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-20055
                               -2-


"conviction or sentence has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called in to question

by a federal court's issuance of a writ of habeas corpus."    Heck

v. Humphrey, 114 S. Ct. 2364, 2372 (1994).   A judgment in favor

of Richie would necessarily implicate the validity of his

sentence, which has not been invalidated; therefore, his claims

are not cognizable under § 1983.   See Heck, 114 S. Ct. at 2372.

     Richie's motion to reject the appellees' brief is DENIED.

     AFFIRMED.